
	
		III
		110th CONGRESS
		2d Session
		S. RES. 434
		IN THE SENATE OF THE UNITED STATES
		
			January 29, 2008
			Mr. Biden (for himself,
			 Mr. Baucus, Mr.
			 Kerry, Mr. Menendez,
			 Mr. Grassley, Mr. Specter, Mr.
			 Cornyn, Mr. Domenici,
			 Mr. Roberts, Mr. Salazar, Mr.
			 Casey, Mr. Lautenberg,
			 Mrs. Dole, Mr.
			 Gregg, Mr. Sununu,
			 Mr. Bayh, and Mr. Isakson) submitted the following resolution;
			 which was referred to the Committee on
			 the Judiciary
		
		
			February 5, 2008
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating the week of February 10–16,
		  2008, as National Drug Prevention and Education
		  Week.
	
	
		Whereas recent survey data suggests that illegal drug use
			 among youth has declined by 24 percent since 2001;
		Whereas, despite the reduction in drug use among youth,
			 the number of 8th, 10th, and 12th graders who use drugs remains too high and
			 the rates of prescription and over-the-counter drug abuse are alarming;
		Whereas the overall rate of current illegal drug use among
			 persons aged 12 or older is 8.3 percent, which has remained stable since
			 2002;
		Whereas ecstasy (methylenedioxymethamphetamine, or MDMA)
			 use among high school age youth has been rising since 2004;
		Whereas, while methamphetamine use is down among 8th,
			 10th, and 12th graders, many counties across the country still report that
			 methamphetamine is a serious drug problem;
		Whereas 25 percent of youth in the 10th grade reported the
			 use of marijuana during the past year;
		Whereas youth who first smoke marijuana under the age of
			 14 are more than 5 times as likely to abuse drugs in adulthood;
		Whereas nearly 6 percent of 12th graders have used
			 over-the-counter cough and cold medications in the past year for the purpose of
			 getting high;
		Whereas Vicodin remains one of the most commonly abused
			 drugs among 12th graders, with 1 in 10 reporting nonmedical use within the past
			 year;
		Whereas teenagers’ and parents’ lack of understanding of
			 the potential harms of these powerful medicines makes it even more critical to
			 raise public awareness about the dangers associated with their non-medical
			 use;
		Whereas the rates of use for any illegal drug are directly
			 related to the perception of harm and social disapproval;
		Whereas more than 20 years of research has demonstrated
			 that prevention interventions, designed and tested to reduce risk and enhance
			 protective factors, can help children at every step along their developmental
			 path, from early childhood into young adulthood;
		Whereas prevention efforts should be flexible enough to
			 address and prevent local problems before they become national trends;
		Whereas research has demonstrated that there are 4 major
			 targets of prevention: youth, parents, schools (including colleges and
			 universities), and communities and social environments that must be reinforced
			 by each other to have the greatest effect in deterring the consequences of drug
			 use;
		Whereas a comprehensive blend of individually and
			 environmentally focused efforts must be adopted and a variety of strategies
			 must be implemented across multiple sectors of a community to reduce drug
			 use;
		Whereas community anti-drug coalitions are an essential
			 component of any drug prevention and education campaign because they are data
			 driven, know their community epidemiology, and are capable of understanding and
			 implementing the multi-sector interventions required to reduce the availability
			 and use of drugs;
		Whereas community anti-drug coalitions help to change
			 community norms, laws, policies, regulations, and procedures to create an
			 environment that discourages the use of drugs;
		Whereas school-based prevention programs should be part of
			 a comprehensive community wide approach to deal with drug use;
		Whereas the more successful we are at general prevention
			 of drug use in younger adolescents, the less we will have to deal with the
			 concomitant economic and societal consequences of their use;
		Whereas the total economic cost of drug, alcohol, and
			 tobacco abuse in the United States is more than $500,000,000,000;
		Whereas the savings per dollar spent on substance abuse
			 prevention rather than on substance abuse treatment are substantial, and can
			 range from $2.00 to $20.00;
		Whereas there will always be new and emerging drug trends
			 that require additional prevention and education efforts;
		Whereas preventing drug use before it begins and educating
			 the public about the dangers of drug use is a critical component of what must
			 be a consistent and comprehensive effort to stunt and decrease drug use rates
			 throughout the country; and
		Whereas thousands of community anti-drug coalition leaders
			 and community based substance abuse prevention, treatment, and education
			 specialists come to Washington, DC to receive state-of-the-art technical
			 assistance, training, and education on drug prevention at the Community
			 Anti-Drug Coalition of America’s Annual National Leadership Forum in February:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)designates the
			 week of February 10–16, 2008, as National Drug Prevention and Education
			 Week; and
			(2)urges
			 communities, schools, parents, and youth to engage in, and carry out,
			 appropriate prevention and education activities and programs to reduce and stop
			 drug use before it starts.
			
